DETAILED ACTION
RE: Triebel
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s election of Group II (claims 29-52) and species of (a) taxanes and (b) breast cancer in the reply filed on 12/31/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 28-52 are pending. Claims 1-27 have been canceled. Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2020.
4.	Claims 29-52 are under examination.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 2/13/2019, 8/5/2019, 8/13/2019 and 12/6/2019 have been considered by the examiner.


Reference to Prior Non-Provisional Application
7.	The Application Data Sheet indicates that this application is a divisional application of Application No. 15/407,864.  However, this application is not a divisional application because both applications claim same invention (a method of treating cancer using a recombinant human LAG-3 protein or a derivative thereof). There is no restriction between the elected invention in the instant case and the elected invention in Application No. 15/407,864.  
MPEP 201.06 states "A later application for an independent or distinct invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application or “division.”  
Applicant should amend the Application Data Sheet to indicate that this application is a continuation of the Application No. 15/407,864.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 29-42 and 44-47 recite a derivative of a recombinant human LAG-3 protein having the functions of maintaining the ability of LAG-3 to bind MHC class II molecule, inducing a systemic increase in the number of monocytes in blood of the subject and eliciting a systemic monocyte-mediated immune response.  The term “derivative” includes a genus of molecules that are obtained by modification of a recombinant human LAG-3 protein. Such modification includes but is not limited to substitution, addition, deletion, and/or insertion of any amino acids or any non-peptide structures, etc. The instant specification only discloses several derivatives which can bind MHC class II molecule, including soluble peptides comprising at least D1 and D2 domains of LAG-3, and a few mutants having point mutation in D2 domain (see page 3, last paragraph to page 4).  Therefore the written description is not commensurate in scope with the claims which read on any and all derivatives of a recombinant human LAG-3 protein having the recited functions (maintaining the ability of LAG-3 to bind MHC class II molecule, inducing a systemic increase in the number of monocytes in blood of the subject and eliciting a systemic monocyte-mediated immune response). There is a lack of written description regarding the structural characteristics of the broadly claimed derivatives, which structural characteristics correlate to the claimed 
Huard (PNAS, 1997, 94:5744-5749, IDS submitted on 2/13/2019) found several LAG-3 mutants which can bind MHC class II molecules. It is noted that the specific derivatives disclosed in the instant specification (pages 3-4) are same as those disclosed by Huard.  While Huard has disclosed several LAG-3 mutants which can bind MHC class II molecules, Huard also states “Unexpectedly, some mutations were able to reduce class II binding while other mutations increased the affinity of LAG-3 for class II molecules” (see page 5747, 1st column, paragraph 3).  Given such unpredictability, one skilled in the art would not have recognized that mutants disclosed in the specification (also by Huard) are representative to the claimed genus. Furthermore, there is no correlation between structure and the recited functions. Thus one skilled in the art cannot predict the structures of other derivatives based on the disclosure of the instant specification and prior art.   
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such rd column,  revised Mar 25, 2008).
         Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. v. Gen- Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the    application of the written description requirement to DNA-related inventions in  University Of California v. Eli Lilly and Co., 119 F.3d 1559, 43  USPQ2d  1398  (Fed.  Cir.  1997).  The Court stated that" [a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name', of the claimed subject matter sufficient to distinguish it from other materials. " Id. at 1567, 43 USPQ2d at 1405. The court also stated that: 
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.

Id. at 1568, 43 USPQ2d at 1406. The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists
of, is not a description of that material." Id.
Finally, the court addressed the manner by which a genus of cDNAs might be    Id.
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure. See Enzo Biochem, Inc. V. Gen- Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted     the standard that "the written description requirement can be met by show[ing] that an     invention is complete by disclosure of sufficiently detailed, relevant identifying    characteristics .... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such   characteristics." Id. at 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original). 
The specification provides neither a representative number of derivatives, nor does it provide a descriptive of structural features that are common to the members of the genus and are correlated to the claimed function.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of several mutants is insufficient to describe a highly variant genus (any derivatives of a recombinant human LAG-3 protein).  Because the genus of molecules encompassed by the term “derivative” is extensive and the artisan cannot envision the detailed structure of the encompassed members and therefore applicant was in possession of the invention as now claimed.  
 Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112
10.	Claims 29-42 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject comprising administering to the subject a recombinant human LAG-3, or a derivative thereof as recited in claim 43, does not reasonably provide enablement for a method of treating cancer in a subject comprising administering to the subject any derivatives of LAG-3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 

require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention
The claims are drawn to a method of treating cancer comprising a step of administering an effective amount of a recombinant human LAG-3 protein or a derivative thereof that induces a systemic increase in the number of monocytes in blood of the subject and elicits a systemic monocyte-mediated immune response.  
The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

The breadth of the claims
	The term "a derivative of a recombinant human LAG-3 protein" broadly encompasses any mutants, variants and fragments of a recombinant LAG-3 protein. 

Quantity of experimentation
	The quantity of experimentation in this area is extremely large given the significant variability in the structure and effects of the derivatives of a recombinant LAG-3 protein and unpredictability of cancer treatment in vivo.  
The unpredictability of the art and the state of the prior art
Huard (PNAS, 1997, 94:5744-5749, IDS submitted on 2/13/2019) teaches that the structure formed by domains 1 and 2 of LAG-3 is sufficient for binding to class II molecules (page 5746, right column, fourth paragraph, lines 10-11), indicating D1 and D2 regions of LAG-1 are required for binding MHC class II molecules.  Huard found several LAG-3 mutants which can bind MHC class II molecules. The derivatives (mutants) disclosed in the instant specification (pages 4-5, instant claim 43) are same as those described by Huard.  While Huard disclosed several LAG-3 mutants which can bind MHC class II molecules, Huard also states “Unexpectedly, some mutations were able to reduce class II binding while other mutations increased the affinity of LAG-3 for class II molecules” (see page 5747, 1st column, paragraph 3).  Given such unpredictability, one skilled in the art would not have recognized that Huard and instant specification provided guidance on making and using the broadly encompassed derivatives. The term "derivatives of LAG-3" encompasses any mutants, variants and fragments of a recombinant human LAG-3 protein. Importantly these derivatives are not just used for binding to MHC class II molecules, but for treating cancer.  

Working examples:   
The specification teaches that the treatment of metastatic breast cancer patients with low IMP321 dose and the metastatic renal-clear-cell carcinoma patients with high IMP321 dose increased the monocytes counts in the patients (see Examples 1 and 2).  The specification teaches that treatment of the metastatic breast cancer patients with paclitaxel and IMP321 doses also increased the monocytes counts in the patients (see 
While it is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art such as in vivo cancer treatment is required for practice of the claimed invention.  

Guidance in the specification
The specification does not provide guidance on making and using the broadly encompassed derivatives for treating cancer. While the specification discloses the structures of some LAG-3 derivatives (see pages 5 and 6), the specification does not provide guidance on making the broadly encompassed derivatives and using them for treating cancer. 

Level of skill in the art
The level of the skill in the art is deemed to be high

Conclusion: 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example that the administration of the broadly encompassed derivatives would treat cancer, and the negative teachings in the prior art balanced only against the . 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


12.	Claim 29-52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
	NCT00359943 (version 1) discloses IMP321 (recombinant soluble LAG-3-Ig fusion protein) phase I study in metastatic breast carcinoma patients (human subjects), the study is performed with patients receiving as a first line chemotherapy for metastatic breast carcinoma the standard 6 cycles of paclitaxel (80 mg/m2 at day 1, 8 and 15 of a 4-week cycle). IMP321 at a dose of 250  or 1,250 µg (1.25mg) is subcutaneously administered to the patients one dose every two weeks for a total of 24 weeks, separated by 13-day intervals free of IMP321 administration, one day 2 and 16 of the 4-week cycles, on the day which follows chemotherapy (i.e. about 24 hours after chemotherapy) (under Study Description).
IMP321 (which binds MHC class II molecule) at a dose of 1.25 mg is capable of inducing a systemic increase in the number of monocytes in blood of the subject and .

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 29-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,232,038, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
	Claims 1-17 of U.S. Patent No. 10,232,038 disclose a method of treating cancer in a human subject in need thereof, which comprises: administering to the subject a chemotherapy agent, and an effective plurality of doses of a recombinant human LAG-3 protein, or a derivative thereof;  inducing a systemic increase in the number of monocytes in blood of the subject;  and eliciting a systemic monocyte-mediated immune response; wherein the subject is treated without administration of any additional 
Claims 1-17 of U.S. Patent No. 10,232,038 do not disclose treating metastatic breast cancer. However, these deficiencies are made up for in the teachings of NCT00349934 (version 1).
The teachings of NCT00349934 (version 1) have been set forth above.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat metastatic breast cancer in view of NCT00349934 (version 1). One would have been motivated to do so with a reasonable expectation of success because the method of claims 1-17 of U.S. Patent No. 10,232,038 is for treating any cancer and NCT00349934 (version 1) teaches treating metastatic breast cancer with IMP321 combined with chemotherapy. 

s 29-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,579,382, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
	Claims 1-9 of U.S. Patent No. 9,579,382 disclose a method of treating cancer in a human subject in need thereof, which comprises: administering to the subject, by systemic administration, an effective plurality of doses of a recombinant human LAG-3 protein or a derivative thereof, wherein the recombinant human LAG-3 protein comprises an extracellular region having the first, second, third and fourth 
immunoglobulin-like domains of a native human LAG-3 protein and the derivative 
is IMP321;  wherein the recombinant human LAG-3 protein or the derivative inducing systemic increase in the number of monocytes in blood of the subject; and eliciting a systemic monocyte-mediated immune response, wherein the subject is treated in the absence of any additional antigen. 
Claims 1-9 of U.S. Patent No. 9,579,382 do not teach treating metastatic breast cancer, and further treating the patients with chemotherapy. However, these deficiencies are made up for in the teachings of NCT00349934 (version 1).
The teachings of NCT00349934 (version 1) have been set forth above.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat metastatic breast cancer and to further treat the patients with chemotherapy in view of NCT00349934 (version 1). One would have been motivated to do so with a reasonable expectation of success because the method of claims 1-9 of U.S. Patent No. 9,579,382 is for treating any cancer and NCT00349934 . 

16.	Claims 29-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,736,940, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
Claims 1-40 of U.S. Patent No. 10,736,940 disclose a method of treating or ameliorating cancer, which comprises: administering to a subject in need of such treatment or amelioration a derivative of LAG-3 protein that is able to bind to MHC class II molecules, wherein the derivative is IMP321, and an anti-neoplastic agent, wherein the anti-neoplastic agent is a platinum-based anti-neoplastic agent or a topoisomerase I inhibitor;  and synergistically reducing tumor growth in the subject, the synergistic reduction of tumor growth being more than a sum of a reduction of tumor growth caused by administration to the subject of the derivative alone and the anti-neoplastic agent alone, wherein the derivative and the anti-neoplastic agent are administered to the subject within 96 hours of each other, wherein a plurality of doses of the 
derivative is administered to the subject, wherein the platinum-based anti-neoplastic agent comprises oxaliplatin or carboplatin. 
Claims 1-40 of U.S. Patent No. 10,736,940 do not teach treating metastatic breast cancer, and do not teach treating the patients with taxane such as paclitaxel. However, these deficiencies are made up for in the teachings of NCT00349934 (version 1).

 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat metastatic breast cancer and to further treat the patients with paclitaxel in view of NCT00349934 (version 1). One would have been motivated to do so with a reasonable expectation of success because the method of claims 1-40 of U.S. Patent No. 10,736,940 is for treating any cancer and NCT00349934 (version 1) teaches treating metastatic breast cancer with IMP321 combined with paclitaxel.

17.	Claims 29-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 6,410,509, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
Claims 1-22 of U.S. Patent No. 6,410,509 disclose a method of treating cancer comprising administering hLAG-3 or human soluble LAG-3 in combination with one or more antigens (vaccine) capable of inducing an antigen-specific immune response.
Claims 1-22 of U.S. Patent No. 6,410,509 do not disclose the method further comprising chemotherapy, specifically paclitaxel, wherein the LAG-3 is administered after chemotherapy. Claims 1-22 of U.S. Patent No. 6,410,509 do not disclose administering a plurality doses of hLAG-3 and antigens and treating metastatic breast cancer. However, these deficiencies are made up for in the teachings of NCT00349934 (version 1).
The teachings of NCT00349934 (version 1) have been set forth above.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat metastatic breast cancer and to further treat the patients with chemotherapy such as paclitaxel in view of NCT00349934 (version 1). One would have been motivated to do so with a reasonable expectation of success because the method of 1-22 of U.S. Patent No. 6,410,509 is for treating any cancer and NCT00349934 (version 1) teaches treating metastatic breast cancer with IMP321 combined with paclitaxel, wherein the IMP321 was administered a plurality doses.

18.	The Examiner has noticed the existence of nonstatutory obviousness-type double patenting (ODP) with other applications:
Claims 3-5 of US 7,109,026,
Claims 1-6 of US 8,425,897,
Claims 16-17 of US 10,874,713,
Claims 64-68, 70-72, 81-82, 84-86, 130-131 and 134-135 of copending Application No. 15/542,466,
Claims 64-75, 78-90 and 93-95 of copending Application No. 16/733,829, 
Claims 42-65 of copending Application No. 16/918,527, and
Claims 64-84 of copending Application No. 17/072,612, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
It is noted that due to time constraints, the examiner has not provided individual rejections for each and every ODP, however, applicants ARE required to respond to all of the enumerated patents or patent applications, and any others that applicants may be aware of.
Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643